Citation Nr: 1027150	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected limitation of extension of the right knee due to 
traumatic arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for service-
connected limitation of flexion of the right knee due to 
traumatic arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased rating for service-
connected instability of the right knee, currently evaluated as 
10 percent disabling.

4.  Entitlement to an initial increased rating for service-
connected degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for a lung disorder 
(claimed as shortness of breath), to include as secondary to 
asbestos exposure.

6.  Entitlement to service connection for a neck disability.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from November 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003, May 2006, February 2007, and July 2008 
rating actions of the Department of Veterans Affairs Regional 
Office (RO) in Houston, Texas.

The March 2003 rating decision which denied service connection 
for a lung disorder, claimed as shortness of breath, also denied 
service connection for diabetes mellitus and fallen arches.  The 
Veteran submitted a notice of disagreement with these 
determinations in May 2003, and a statement of the case was 
issued in June 2003.  The Veteran filed a VA Form 9 (Substantive 
Appeal) in September 2003.  Significantly, this document 
indicates that the Veteran wished only to appeal, in pertinent 
part, the issues of entitlement to service connection for 
diabetes mellitus and shortness of breath.  Thus, there has been 
no appeal perfected as to the Veteran's claim of entitlement to 
service connection for fallen arches.  In the absence of a timely 
perfected appeal, the Board has no jurisdiction to address this 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  Additionally, the 
record reflects that in a May 2009 rating decision, the RO 
granted service connection for diabetes mellitus.  

In a February 2009 rating action, in connection with the 
Veteran's claim for an initial increased rating of his service-
connected traumatic arthritis of the right knee, the RO assigned 
separate 10 percent ratings for instability and limitation of 
flexion of the right knee, effective from November 10, 2008.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in May 2010.  A transcript 
of the hearing is associated with the claims file.

The issue of entitlement to service connection for a neck 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the medical evidence does not 
show limitation of extension of the right knee to more than to 10 
degrees.

2.  Throughout the appeal period, the medical evidence does not 
show limitation of flexion of the right knee to less than to 100 
degrees.

3.  Throughout the appeal period, the medical evidence reflects 
only slight instability of the right knee; there is no ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia or 
fibula.  

4.  Throughout the appeal period, the medical evidence does not 
show subluxation or instability in the left knee and reflects 
normal range of motion at 0 to 140 degrees; pain and fatigue are 
his primary complaints.

5.  The Veteran's currently-shown lung disorder is not related to 
his period of service, to include any exposure to asbestos.


CONCLUSIONS OF LAW


1.  The criteria for an initial rating in excess of 10 percent 
for service-connected limitation of extension of the right knee 
due to traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Code 5261 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for service-connected limitation of flexion of the right knee due 
to traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Code 5260 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for service-connected instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 
(2009).

4.  The criteria for an initial rating in excess of 10 percent 
for service-connected degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2009).

5.  Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As to the service connection issue on appeal, the VCAA notice 
requirements were satisfied by an October 2002 letter.  
Additionally, the Veteran was informed of the law and regulations 
governing the assignment of disability ratings and effective 
dates in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the Veteran's claims for an increased evaluation 
of his 
service-connected right and left knee disabilities, the Board 
notes that the claims were one for service connection; they were 
then granted and initial disability ratings and effective dates 
have been assigned.  Therefore, the Veteran's service connection 
claims have been more than substantiated - they have been proven.  
Accordingly, section 5103(a) notice has served its purpose and is 
no longer required.  Instead, the provisions of 38 U.S.C.A. 
§§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  See 
Dingess, supra.

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by May 2006 and July 2008 letters (which 
notified the Veteran of the grant of service connection for right 
and left knee arthritis, the assignment of respective 10 and 0 
percent ratings, effective July 31, 2002 and September 21, 2007, 
and his appellate rights) and March 2008 and February 2009 
statements of the case (which set forth the criteria necessary 
for higher disability evaluations, citations to applicable law, 
and the reasons and bases for the grant of his ratings).  
Parenthetically, the Board notes that in a February 2009 rating 
decision, the RO assigned an earlier effective date of March 7, 
2007 for the service-connected left knee disability and a 10 
percent rating back to that date.  The Veteran was notified of 
this in a February 2009 letter.  Thus, the Board finds that the 
applicable due process requirements have been met.  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded pertinent VA examinations, and all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
in an October 2002 statement, the Veteran indicated private 
treatment for shortness of breath by Drs. Bevins, Engler, and 
York, beginning in the 1990's.  The record does not reflect that 
the RO has made an attempt to obtain these records.  However, in 
the instant case, the record already reflects diagnoses of 
current disability, and the Veteran has not asserted that the 
outstanding private treatment records would reflect a medical 
opinion linking any of these conditions to his military service.  
As such, the Board finds no prejudice to the Veteran in 
proceeding with the present decision despite the absence of any 
outstanding private treatment records.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Rules And Regulations

A.  Service Connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Veteran 
is not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

B.  Increased Ratings

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the 
Veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion due to healed injury is 
recognized as productive of disability entitled to at least a 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.  
Under section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point when 
pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

IV.  Analysis

A.  Increased Ratings

i.  Right Knee Arthritis - Limitation Of Extension And Flexion 

Historically, the Veteran filed a claim of entitlement to service 
connection for a right knee disorder in July 2002.  The RO 
granted service connection for traumatic arthritis of the right 
knee in a May 2006 rating decision and assigned a 10 percent 
evaluation, effective from July 31, 2002.  During, the course of 
this appeal, and specifically by a February 2009 rating action, 
the RO granted separate 10 percent ratings for limitation of 
flexion and instability, both effective from November 10, 2008.  
He thus carries 3 ratings of 10 percent each for his right knee 
disability.  One for limitation of extension, one for limitation 
of flexion and one for instability.  

According to the guidelines set forth in 38 C.F.R. § 4.71, Plate 
II, normal "anatomical" extension and flexion is 0 to 140 
degrees.

Limitation of flexion of the leg is rated as 0 percent disabling 
when flexion is limited to 60 degrees; when flexion is limited to 
45 degrees, a 10 percent rating is assigned; when flexion is 
limited to 30 degrees, a 20 percent rating is assigned; and when 
flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  Additionally, limitation of extension of the leg is 
rated as 0 percent disabling when extension is limited to 5 
degrees; when extension is limited to 10 degrees, a 10 percent 
rating is assigned; when extension is limited to 15 degrees, a 20 
percent rating is assigned, when extension is limited to 20 
degrees, a 30 percent rating is assigned; when extension is 
limited to 30 degrees, a 40 percent rating is assigned; and when 
extension is limited to 45 degrees, a 50 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

During an April 2006 VA joints examination, the Veteran reported 
constant right knee pain.  He reported flare-ups with cold 
weather and weather change.  He reported that he had to perform 
daily activities a lot slower because of his right knee.  He 
indicated that his right knee had no effect on his current 
employment.  

On physical examination, there was no tenderness or swelling 
around the patella, the medial or lateral aspect, or the 
posterior aspect of the joint.  Range of motion was 140 degrees 
flexion to 10 degrees extension.  Repeated range of motion 
produced no pain or stiffness.  Upon X-ray examination, a 
diagnosis of osteoarthritis of the right knee was provided.

A July 2006 VA treatment report reflects complaints of right knee 
pain, primarily with walking and stair climbing.  Physical 
examination showed effusion, but no instability or crepitus.  
Range of motion was 120 degrees flexion to 10 degrees extension.  

Most recently, the Veteran underwent a VA examination in November 
2008.  At that time, the Veteran reported a burning sensation in 
his right knee.  He reported having cortisone injections in the 
past with no benefit.  He reported that he had trouble lifting 
his leg to get in and out of a vehicle, but that he could mow the 
lawn and walk 200 yards without a problem other than shortness of 
breath.  He denied flare-ups.  He reported that he was working as 
an aircraft maintenance representative.

On physical examination, the Veteran walked with a slightly 
antalgic gait.  Range of motion was 100 degrees flexion to 8 
degrees extension, with pain at the end of both ranges.  There 
was no increased pain, fatigue, or incoordination with repetitive 
motion.

Based on the foregoing evidence, the Board finds that a rating in 
excess of 10 percent is not warranted for the service-connected 
limitation of extension of the right knee due to traumatic 
arthritis.  Specifically, the record reflects limitation of 
extension to no more than 10 degrees, and the record does not 
reflect any additional loss of extension on repetition due to 
pain, weakness, fatigability, or incoordination which might 
warrant a higher rating under Diagnostic Code 5261.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995).

Additionally, a rating in excess of 10 percent is not warranted 
for the Veteran's service-connected limitation of flexion of the 
right knee due to traumatic arthritis.  Here, the evidence 
reflects limitation of flexion was, at most, to 100 degrees, far 
in excess required for a compensable rating.  Further, there is 
no evidence of additional limitation of motion on repetitive 
motion due to pain, fatigability, weakness, or incoordination 
which might warrant a higher rating under Diagnostic Code 5260.  
Id.  The currently-assigned 10 percent disability rating for 
limitation of flexion accounts for the provisions of 38 C.F.R. 
§ 4.59, as 10 percent is the minimum compensable disability 
rating provided for knee impairment.  

ii.  Right Knee Instability

The Veteran's service-connected right knee instability is 
evaluated under Diagnostic Code 5257.  Under this Diagnostic 
Code, a 10 percent rating is assigned where there is slight 
subluxation or instability.  A 20 percent rating is assigned 
where there is moderate subluxation or instability.  A 30 percent 
rating is assigned where there is severe subluxation or 
instability.  The Board notes that the terms "slight," 
"moderate," and "severe" under this diagnostic code are not 
defined in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that its 
decision are "equitable and just." 38 C.F.R. § 4.6.

During an April 2006 VA joints examination, the Veteran described 
instability which would cause him to fall.  He denied locking.  
He denied the use of a braces or canes.  On physical examination, 
there was no evidence of laxity.  Anterior and posterior drawer 
sign and McMurray's tests were negative.  

During his most recent November 2008 VA examination, the Veteran 
reported instability in his right knee, and the use of a right 
knee brace.  

On physical examination, there was pseudolaxity with varus valgus 
stress testing; however, Lachman and anterior and posterior 
drawer tests were negative.  

Based on the foregoing evidence, the Board finds that a rating in 
excess of 10 percent is not warranted for the service-connected 
right knee instability.  Although the record reflects subjective 
complaints of instability with falls, and objective findings of 
pseudolaxity with varus and valgus stress testing, the objective 
medical evidence also reflects negative anterior and posterior 
drawer, Lachman, and McMurray's tests throughout the appeal.  As 
such, the Board finds that, on balance, the evidence is 
consistent with "slight" right knee impairment under Diagnostic 
Code 5257.  Additionally, because Diagnostic Code 5257 is not 
predicated on limitation of motion, the DeLuca criteria are 
inapplicable.

The Board has also considered the possibility of assigning a 
higher rating under other criteria.  In the instant case, 
however, there is no evidence of ankylosis ratable under 
Diagnostic Code 5256.  There is also no evidence of dislocated 
semilunar cartilage or impairment of the tibia or fibula so as to 
warrant a higher rating under Diagnostic Code 5258 or 5262.

iii.  Left Knee

Historically, the Veteran filed a claim of entitlement to service 
connection for a left knee disorder in March 2007.  The RO 
granted service connection for degenerative joint disease of the 
left knee in a July 2008 rating decision and assigned a 
noncompensable evaluation, effective from September 21, 2007.  
During the course of this appeal, and specifically by a February 
2009 rating decision, the RO found clear and unmistakable error 
in the effective date for service connection of the Veteran's 
left knee disability, and assigned an effective date of March 7, 
2007 and a 10 percent evaluation from that date.  This disability 
remains evaluated as 10 percent disabling.

The Veteran's service-connected left knee arthritis is rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 directs that 
arthritis due to trauma, substantiated by X-ray findings, is to 
be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the affected 
joint.

Initially, the Board notes that prior to January 2007, the record 
is essentially silent for complaints or findings regarding the 
Veteran's left knee.  

A January 2007 private treatment report reflects complaints of 
left knee pain and intermittent swelling.  Physical examination 
revealed some mild swelling and pain.  The Veteran had full 
active range of motion.  X-rays revealed moderate medial 
compartment arthritis.  The diagnosis was degenerative joint 
disease of the left knee.  

During an August 2007 VA examination, the Veteran reported 
stiffness and soreness in his knee.  He also reported some 
locking, but denied instability.  He denied flare-ups or the use 
of assistive devices, including braces or canes.  With respect to 
daily activities, he reported that it was difficult for him to 
climb stairs, and that he experienced pain and stiffness if he 
drove a car for too long.  He reported that his knee did not 
affect his employment.  

On physical examination, the Veteran walked without a limp.  The 
left knee revealed no swelling or tenderness.  He demonstrated 
range of motion of 140 degrees flexion to 0 degrees extension.  
There was no pain, weakness, or fatigue on repetition.  Lateral 
and medial stress on the knee showed no laxity of the ligaments.  
Instability tests, including anterior and posterior drawer and 
McMurray's were all negative.  X-ray examination revealed age-
acquired degenerative joint disease of the left knee.

Based on the foregoing evidence, the Board finds that a rating in 
excess of 10 percent is not warranted for the Veteran's service-
connected left knee arthritis.  Specifically, the objective 
medical evidence of record reflects extension and flexion of 0 
and 140 degrees respectively, which reflects normal 
"anatomical" extension and flexion according to the guidelines 
set forth in 38 C.F.R. § 4.71, Plate II.  Thus a disability 
rating greater than 10 percent is not warranted under the 
provisions of Diagnostic Code 5261 (which provides a 10 percent 
disability rating when extension is limited to 10 degrees) or 
5260 (which provides a 10 percent disability rating when flexion 
is limited to 45 degrees).  The evidence also does not reflect 
any limitation of motion on repetitive motion due to pain, 
fatigability, weakness, or incoordination which might warrant a 
higher rating under these diagnostic codes.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-206 (1995).

In addition, the evidence does not reflect ankylosis of the knee 
or impairment of the tibia and fibula so as to warrant a higher 
rating under Diagnostic Code 5256 or 5262.  There is also no 
evidence of subluxation or instability, or dislocated semilunar 
cartilage to warrant a higher rating under Diagnostic Code 5257 
or 5258.  

The currently-assigned 10 percent disability rating accounts for 
the provisions of 38 C.F.R. § 4.59, as 10 percent is the minimum 
compensable disability rating provided for knee impairment.  As 
noted, while no pain on motion was indicated at the August 2007 
VA examination, the Veteran has described left knee pain.  Thus, 
his knee impairment warrants at least a minimal compensable 
rating for the joint under 38 C.F.R. § 4.59.

Applying the rating criteria to the facts of the Veteran's left 
knee arthritis, the Board must conclude that the currently-
assigned 10 percent disability rating is appropriate for the 
entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The preponderance of the evidence is against the award 
of a higher disability rating.  




iv.  Extraschedular Rating

The Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted at any time for the 
service-connected right and left knee disabilities on appeal.  
That provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence that the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  

Although VA examination reports show the Veteran reported that 
his right and left knee disabilities did not affect his work, at 
his May 2010 Travel Board hearing, the Veteran testified that, 
while he is currently retired, his knee disabilities did 
interfere with his job when he was employed.  However, the Board 
notes that loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the evidence simply does not reflect that the 
Veteran's disability picture with respect to his right and left 
knee is so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  His ratings for 
his service-connected right and left knee disabilities 
contemplate his complaints.  Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.




v.  Total Disability Rating Due To Individual Unemployability 
(TDIU)

Additionally, the Court of Appeals for Veterans Claims (Court) 
has held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of 
Rice is inapplicable since there is no cogent evidence of 
unemployability.  Specifically, while the Veteran has reported 
that he quit his job as technical representative as a result of 
his right and left knee problems, he has also attributed his 
unemployment to a nonservice-connected respiratory condition.  
Further, he has not indicated that his employer forced or asked 
him to retire because of his knee disabilities, that he was 
otherwise disciplined for any sick leave he took as a result of 
his knee disabilities, or that he can do no work because of his 
service-connected knee disabilities.  Thus, increased 
compensation based on TDIU is not warranted.

B.  Service Connection 

The Veteran essentially contends that he was exposed to asbestos, 
silica, and hazardous fumes during his time in the Navy.  His 
records indicate that he was a Gunner's Mate in the Navy.  
Asbestos exposure was conceded in the March 2003 RO decision.  

The service treatment records are absent for complaints or 
findings of a lung condition, with the June 1966 separation 
examination indicating normal chest and lungs.

An August 2001 private treatment report reflects a finding of 
worsening COPD.  Chest X-rays performed by a private medical 
provider the following month showed the lungs and pleural spaces 
to be mildly hyperinflated, but free of abnormal densities.  The 
impression was mild pulmonary hyperinflation and enlarged central 
pulmonary arteries, and possible pulmonary hypertension.  
Subsequent chest 
X-rays, performed in December 2001, revealed minimal pleural 
thickening/scarring.  Chest X-rays, performed in November 2002, 
found moderately dilated pulmonary arteries, suggestive of 
pulmonary hypertension, but no other significant abnormalities.  

An April 2003 private chest X-ray report indicates a finding of 
"interstitial fibrosis typical of previous occupational exposure 
to silica dust diagnostic of silicosis."  Significantly, this 
report, as well as an attached attorney cover letter, reflects 
that the X-rays were taken in connection with a claim for 
asbestos/silicosis against the Veteran's civilian job.  Although 
the attorney's letter to the Veteran, indicates that the Veteran 
had also tested positive for asbestosis, no such finding is 
indicated in the X-ray report itself.  

An April 2004 private treatment report reflects a diagnosis of 
asthma.  This report also indicates findings of asbestosis and 
silicosis, which appear to have been based only on the Veteran's 
reported history (as the report indicates that the Veteran 
reported he was diagnosed with asbestosis and silicosis).

A subsequent medical report, dated October 2004, reflects a 
private physician's agreement with the April 2003 finding of 
silicosis, and the physician's opinion that there was a casual 
relationship between the Veteran's silicosis and his occupational 
exposure to silica dust.  

The report of January 2009 private X-rays reflects that the 
Veteran's chest had an emphysematous configuration and 
atelectasis or infiltrate in the right lower lung.  The diagnosis 
was COPD and asthma.  A subsequent private treatment record, 
dated the same month, also indicates COPD, which was attributed 
to heavy smoking history.  It was noted that the Veteran quit 
smoking ten years prior.  

The Veteran underwent a VA respiratory diseases examination in 
June 2009.  The report reflects comprehensive review of the 
claims file and interview with the Veteran.  The examiner noted 
the Veteran's contentions of exposure to asbestos, silica, and 
fumes during active military service, and that while the 
Veteran's military occupation as a Gunner's Mate would have 
exposed him to asbestos, there was no clear evidence of exposure 
to silica or hazardous fumes.  Additionally, the Veteran reported 
smoking up to two packs a day for 40 years, and that he had quit 
10 years ago.  The Veteran reported that, post-service, he had 
worked as a jet engine mechanic for eight years and then as a 
technical representative for 43 years.  He reported being 
diagnosed with COPD by a private physician in 1994 and, later, 
with  asbestosis/silicosis by a private law firm. Chest CT 
revealed atelectasis/scarring in the lung bases, and mild 
emphysematous changes in the lung apex.  There was no evidence of 
asbestosis or silicosis.  Based on these findings, the examiner 
determined that the Veteran did not have asbestosis or silicosis, 
and that his shortness of breath was due to COPD, which was most 
likely due to his tobacco use.

After a careful review of the evidence of record, the Board finds 
that entitlement to service connection for a lung disorder has 
not been established.  Even assuming asbestos exposure in 
service, no record links any diagnosed lung disorder to service.  
The most recent conclusions regarding the nature of the Veteran's 
lung disability attributed them to his long history of smoking.  
The Board notes that while the June 2009 VA examination did not 
reveal asthma, previous medical records dated during the course 
of the appeal do reflect the condition.  Nevertheless, none of 
these records indicate a link between any asthma and the 
Veteran's active military service or exposure to asbestos, 
silica, or toxic fumes therein.  

Additionally, the Board finds that the 2004 private diagnosis of 
silicosis is of little probative value in this case.  As 
mentioned, the findings of silicosis were rendered in connection 
with an apparent claim against the Veteran's civilian employer 
for asbestos/silicosis, and aside from an April 2004 private 
treatment report, which appears to have included silicosis and 
asbestosis among the list of diagnoses based upon the Veteran's 
reported history, none of the other medical reports of record 
indicate the presence of silicosis or asbestosis.  Further, 
assuming arguendo, that the Veteran did have silicosis, the 
record reflects that the condition was attributed to his civilian 
occupation, with no mention of his active military duty.  

As to a diagnosis of asbestosis, there actually is no independent 
medical diagnosis of the condition, but simply a recording in a 
medical record of what the Veteran believed to be one of his 
diagnoses.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Veteran, as a lay person, lacks the requisite 
medical knowledge and expertise sufficient to proffer expert 
medical opinion.  Additionally, the Board notes that the 
Veteran's claim against his civilian employer strongly undermines 
the sincerity of his belief that he acquired a lung disorder has 
a result of his active military service.

Therefore, it is found that the preponderance of the evidence is 
against the Veteran's claim for entitlement to service connection 
for a lung disorder.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected limitation of extension of the right knee due 
to traumatic arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected limitation of flexion of the right knee due to 
traumatic arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected instability of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative joint disease of the left knee is 
denied.

Entitlement to service connection for a lung disorder, to include 
as secondary to asbestos exposure, is denied.


REMAND

The Veteran attributes his currently-shown neck disability to an 
incident during active military service in which he fell on his 
neck.

A March 1966 service treatment record reflects that the Veteran 
fell over backwards onto a railroad track and was found 
unconscious, with his neck resting on the track.  He was taken to 
a hospital, where he was ultimately released with no complaints 
and a diagnosis of acute alcohol intoxication.  The June 1966 
separation examination reflects normal neck and musculoskeletal 
findings.

Post-service medical records reflect a June 2003 complaint of 
neck pain following a motor vehicle accident that same month.  
Findings of degenerative disc disease of the cervical spine and 
cervical radiculopathy are noted in November 2006 records, and 
high-grade multilevel foraminal stenosis of the cervical spine in 
March 2007 records.  

In view of the documented in-service incident involving the 
Veteran's neck and pertinent post-service diagnoses, the Board 
concludes that, on remand, the Veteran should be accorded the 
opportunity to undergo a VA examination in order to determine, to 
the extent possible, the nature, extent, and etiology of any 
diagnosed neck disorder.  

Additionally, it appears that the Veteran receives regular 
treatment at the VA Medical Center (VAMC) in Houston, Texas.  
Updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's treatment records from the VAMC 
in Houston, Texas dated since February 
2009.  All efforts to obtain these 
records, and any negative response, should 
be fully documented in the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
diagnosed neck disorder.  The examiner 
should review the claims file in 
conjunction with the examination, and such 
review should be noted in the examination 
report.  All indicated studies, including 
X-rays and range of motion studies, should 
be performed.  The examiner should 
determine all present manifestations of 
any diagnosed neck disability, including 
musculoskeletal and neurological.  

With respect to any neurological findings, 
the examiner is asked to opine as to 
whether these are related to any diagnosed 
neck disability, as opposed to the 
Veteran's service-connected diabetes, or 
non service-connected carpal tunnel 
syndrome. 

In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
neck disorder is related to an event, 
injury, or disease that occurred in 
service, including the documented in-
service fall.  In rendering the requested 
opinion, the reviewer should specifically 
consider and address the significance of 
any post-service neck injury, including 
the July 2003 motor vehicle accident, to 
any currently-diagnosed neck disability.  

All opinions expressed should be 
supported by a complete rationale.  If 
the examiner cannot provide the requested 
opinions without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.	After completing the requested actions, 
the RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


